Citation Nr: 0929335	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  06-15 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for service-connected posttraumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel
INTRODUCTION

The Veteran served on active duty from July 1990 to August 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania, which granted service connection 
for PTSD and assigned a 30 percent disability rating, 
effective April 25, 2005.

In June 2009, the Veteran testified before the undersigned 
Acting Veterans Law Judge.  A copy of the hearing transcript 
is of record and has been reviewed

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  VA has a duty to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c), (d) (2008).

The Veteran is seeking an initial disability rating in excess 
of 30 percent for his PTSD.  During his June 2009 personal 
hearing, the Veteran indicated that his PTSD has worsened 
since his last VA examination, which was conducted in June 
2005.  Specifically, he stated that he resigned from his job 
as a Veterans Service Representative shortly thereafter on 
account of his PTSD.  It was also noted that the Veteran has 
received treatment for his PTSD at the VA Medical Center 
(VAMC) in Detroit since his last VA examination.  

Given that the Veteran has sought treatment for his PTSD 
since his June 2005 VA examination, and reports increased 
PTSD symptomatology, the Board finds that an additional 
examination is necessary to determine the current nature and 
severity of his service-connected PTSD.  An updated VA 
examination is needed to fully and fairly evaluate the 
Veteran's claim for an increased rating.  See Allday v. 
Brown, 7 Vet. App. 517, 526 (1995) (where the record does not 
adequately reveal current state of claimant's disability, 
fulfillment of statutory duty to assist requires a 
contemporaneous medical examination - particularly if there 
is no additional medical evidence that adequately addresses 
the level of impairment of the disability since the previous 
examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) 
(the Court determined the Board should have ordered a 
contemporaneous examination of the Veteran because a 23-month 
old exam was too remote in time to adequately support the 
decision in an appeal for an increased rating).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall ensure that all 
records to date pertaining to 
PTSD/psychiatric treatment from the VAMC 
in Detroit and the Vet Center are 
obtained and associated with the claims 
file.

2.  The RO/AMC shall then schedule the 
Veteran for a VA PTSD examination in 
order to ascertain the current extent of 
such disability.  Prior to the 
examination, the VA examiner is requested 
to review the claims file.  A notation to 
the effect that this record review took 
place should be included in the report.  

The examiner is requested to:  (a) 
determine all current manifestations 
associated with the Veteran's service-
connected PTSD and to comment on their 
severity; and (b) specifically address 
the degree of social and occupational 
impairment caused by the appellant's 
PTSD.  A current Global Assessment of 
Functioning (GAF) scale score should be 
provided.

The examiner is also asked to assess the 
severity of the Veteran's PTSD, to 
include commenting on how, if at all, the 
claimed increase in severity of his 
service- connected disability affects his 
employment and daily life.  The rationale 
for any opinion expressed should be 
provided in a legible report.

3.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior 
to further claim adjudication.

4.  The RO/AMC will then readjudicate the 
Veteran's claim.  If the benefit sought 
on appeal remains denied, the Veteran and 
his representative should be provided 
with a Supplemental Statement of the 
Case.  An appropriate period of time 
should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




